PRENTICE, Justice,
concurring in part, dissenting in part.
I concur in the majority decision except insofar as it remands the habitual offender count for retrial. In this regard, I dissent for the same reasons set forth in my concurring and dissenting opinion in Morgan v. State, (1982) Ind., 440 N.E.2d 1087 at 1091. Just as in Morgan, I think it cannot be said that the State was not given “one fair opportunity to offer whatever proof it could assemble” of Defendant’s habitual criminal status, and upon authority of Burks v. United States, (1978) 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1, I would remand the case to vacate the verdict upon the habitual offender count and to re-sentence the defendant.